Citation Nr: 0525910	
Decision Date: 09/21/05    Archive Date: 09/29/05

DOCKET NO.  99-03 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to July 
1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the Waco, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO granted service connection for retropatellar 
pain syndrome of the left knee and assigned a noncompensable 
evaluation.  

In a November 2002 rating decision, the RO granted a 
10 percent evaluation for the left knee.  The veteran has 
asserted that her left knee warrants a 20 percent evaluation, 
and thus the appeal continues. 

In March 2004, the Board remanded the claim for additional 
development and adjudicative action.  The case has been 
returned to the Board for further appellate review. 


FINDINGS OF FACT

1.  Residuals of a left knee injury are manifested by 
periarticular pathology productive of painful motion.

2.  Residuals of a left knee injury are manifested by no more 
than slight lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for a separate 10 percent evaluation for 
retropatellar pain syndrome of the left knee, based upon 
limitation of motion and arthritis, have been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 
(2003).

2.  The criteria for an initial evaluation in excess of 
10 percent for retropatellar pain syndrome of the left knee, 
based upon lateral instability, have not been met.  
38 U.S.C.A. §§ 1155; 5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 
4.71a, Diagnostic Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide; and that (4) VA will request that the claimant 
provide any evidence in her possession that pertains to the 
claim.  

The Board finds that the VCAA notice requirements have been 
satisfied by the November 2003 and March 2004 letters sent to 
the veteran and by the discussions in the November 2002 
rating decision, the November 2002 statement of the case, and 
the April 2005 supplemental statement of the case.  In both 
letters, the RO stated that in order to substantiate a claim 
for increase, the evidence would need to show that her 
disability was worse than the current evaluation 
contemplates.  Additionally, it is clear that the veteran is 
aware of the evidence necessary to substantiate her claim, as 
she has stated that the 10 percent evaluation does not 
compensate her for the pain she has in that knee, which is an 
allegation that her disability is worse than the current 
evaluation contemplates.  

As to informing the veteran of which information and evidence 
she was to provide to VA and which information and evidence 
VA would attempt to obtain on her behalf, in both letters, VA 
informed her it had a duty to obtain any records held by any 
federal agency.  It also informed him that on his behalf, VA 
would make reasonable efforts to obtain records that were not 
held by a federal agency, such as records from private 
doctors and hospitals.  It also told her that he could obtain 
private records himself and submit them to VA.  Finally, in 
the March 2004 letter, the RO asked the veteran to provide 
any other evidence or information that she had pertaining to 
her claim.  

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
VCAA-compliant letters.  The Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  The content of the subsequent notices 
provided to the veteran fully complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding 
VA's duty to notify.  She was provided an opportunity at both 
those times to submit additional evidence.  A supplemental 
statement of the case was issued in April 2005, which gave 
her 60 days to submit additional evidence.  She submitted no 
evidence.  Thus, the Board finds that the actions taken by VA 
have essentially cured the error in the timing of the notice.  
Further, it finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed with the 
appeal.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In connection 
with the current appeal, VA has obtained VA treatment 
records, dated from 1997 to 2002.  Additionally, the veteran 
has been provided with an examination in connection with her 
claim.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  

II.  Decision

The veteran states that her left knee warrants a 20 percent 
evaluation.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The veteran is contesting the disability evaluation that was 
assigned following the grant of service connection for 
retropatellar pain syndrome of the left knee.  This matter 
therefore is to be distinguished from one in which a claim 
for an increased rating of a disability has been filed after 
a grant of service connection.  The Court has observed that 
in the latter instance, evidence of the present level of the 
disability is of primary concern, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999) (citing Francisco v. Brown, 7 Vet. 
App. 55 (1994)), and that as to the original assignment of a 
disability evaluation, VA must address all evidence that was 
of record from the date the filing of the claim on which 
service connection was granted (or from other applicable 
effective date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Under the criteria for impairment of the knee other than 
ankylosis, a 10 percent evaluation is assigned for slight 
impairment of a knee, a 20 percent evaluation is assigned for 
moderate impairment of a knee and a 30 percent evaluation is 
assigned for severe impairment of a knee as measured by the 
degree of recurrent subluxation or lateral instability.  38 
C.F.R. § 4.71a, Diagnostic Code 5257. 

The normal range of motion for the knee is from 0 degrees 
extension to 140 degrees flexion. 38 C.F.R. § 4.71, Plate II 
(2004).  Under Diagnostic Code 5260, flexion of the leg 
limited to 60 degrees warrants a noncompensable evaluation; 
flexion limited to 45 degrees warrants a 10 percent 
evaluation; flexion limited to 30 degrees warrants a 
20 percent rating; and flexion limited to 15 degrees warrants 
a 30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 
5260. 

Under Diagnostic Code 5261, knee extension limited to 
5 degrees warrants a noncompensable evaluation; extension 
limited to 10 degrees warrants a 10 percent evaluation; 
extension limited to 15 degrees warrants a 20 percent 
evaluation; extension limited to 20 degrees warrants a 
30 percent evaluation; extension limited to 30 degrees 
warrants a 40 percent evaluation; and extension limited to 
45 degrees warrants a 50 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

Under 38 C.F.R. § 4.59, it states that the intent of the 
Rating Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It 
further states that it is the intent to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
evaluation for the joint.  Id.

The veteran's service-connected retropatellar pain syndrome 
of the left knee is evaluated under Diagnostic Code 5257, 
which contemplates lateral instability and subluxation of the 
knee joint.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
The current evaluation assigned to the service-connected 
disability is 10 percent.  

A.  Limitation of motion

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of a separate 
10 percent evaluation for limitation of motion of the left 
knee based upon periarticular pathology productive of painful 
motion.  See 38 C.F.R. § 4.59.

The Board notes that limitation of motion and instability of 
the knee are two, separate disabilities.  A veteran can be 
rated separately under limitation of motion of the knee and 
instability.  See VAOGCPREC 23-97 (July 1, 1997) (when a 
claimant has arthritis and is rated under instability of the 
knee, those two disabilities may be rated separately under 38 
C.F.R. §§ 4.71a, Diagnostic Codes 5003 or 5010 and Diagnostic 
Code 5257); see also VAOPGCPREC 9-98 (August 14, 1998).  

In this case, there is evidence that the veteran has 
limitation of motion (which would indicate painful motion) 
and evidence that she has full range of motion without pain.  
In July 1997, range of motion was from 0 to 110 degrees.  In 
February 1999, range of motion was from - 4 to 130 degrees.  
In March 1999, range of motion was noted to be within full 
limits.  At the May 2004 VA examination, the examiner stated 
the veteran had full range of motion without pain.  As there 
is evidence both for a separate evaluation and against a 
separate evaluation based upon painful motion of the left 
knee, the Board is resolving all reasonable doubt in favor of 
the veteran and granting a separate evaluation based upon 
periarticular pathology productive of painful motion in the 
left knee, warranting a separate 10 percent evaluation for 
that knee.  See 38 C.F.R. § 4.59; Ferguson v. Derwinski, 
1 Vet. App. 428 (1991); Martin v. Derwinski, 1 Vet. App. 411 
(1991).  

The Board must now consider whether a separate initial 
evaluation in excess of 10 percent, based upon painful 
motion, is warranted and finds that the preponderance of the 
evidence is against such a finding.  The veteran's range of 
motion has been shown to be, at worst, 0 degrees to 
110 degrees.  Thus, she has full extension and no more than 
slight limitation of flexion.  See 38 C.F.R. § 4.71, Plate II 
(full flexion is to 140 degrees).  The veteran's limitation 
of flexion does not warrant a compensable evaluation under 
Diagnostic Code 5260, and therefore the veteran's service-
connected retropatellar pain syndrome of the left knee 
warrant no more than a separately assigned 10 percent 
evaluation.

Additionally, the Board finds that a separately-assigned 
evaluation in excess of 10 percent for the right knee is not 
warranted based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. 
§§ 4.40, 4.45).  In a March 1999 treatment record, the 
examiner stated the veteran had 4-/5 strength in the left 
lower extremity, which would indicate mild weakness.  In 
order to warrant an evaluation in excess of 10 percent for 
limitation of flexion, there must be the actual or functional 
equivalent of limitation of flexion to 30 degrees.  See 38 
C.F.R. § 4.71a, Diagnostic Code 5260.  Again, the veteran's 
limitation of flexion has been no less than 110 degrees.  It 
is for these reasons that the Board finds that the 
preponderance of the evidence is against a finding that the 
service-connected retropatellar pain syndrome of the left 
knee are any more than 10 percent disabling taking into 
consideration limitation of motion due to less or more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  

The veteran is competent to report her symptoms.  To the 
extent that she asserted that her left knee warranted a 
20 percent evaluation, the Board agrees and has granted a 
separate 10 percent evaluation based upon painful motion and 
the application of 38 C.F.R. § 3.59.  The combined evaluation 
is now 20 percent for the left knee.  The Board finds no 
basis upon which to predicate assignment of "staged" 
ratings pursuant to Fenderson, supra for the retropatellar 
pain syndrome of the left knee based upon limitation of 
motion.



B.  Instability

While it appears that the veteran has been granted the 
benefit she sought in full (as her combined evaluation for 
the left knee is now 20 percent), the Board will still 
consider whether an evaluation in excess of 10 percent based 
upon instability is warranted.  

The Board has carefully reviewed the evidence of record and 
finds the preponderance of the evidence is against an initial 
evaluation in excess of 10 percent based upon instability of 
the left knee.  Like the issue of limitation of motion, there 
is evidence that indicates the veteran has instability of the 
left knee and evidence that she had no instability.  In 
February 1999, Lachman's was negative.  In March 1999, the 
examiner stated the veteran had ligament laxity in the left 
knee, posterior cruciate ligament laxity, and anterior 
cruciate ligament laxity.  At the May 2004 examiner, the 
examiner stated the veteran's left knee was stable and that 
Lachman's was negative.  The veteran has already been granted 
a 10 percent evaluation for instability of the left knee.  
When laxity was reported in the March 1999 treatment record, 
the examiner did not indicate the level of severity of such.  
However, the sporadic findings of no instability and 
instability would indicate that there is no more than mild 
laxity in the left knee.  Thus, the Board concludes that the 
preponderance of the evidence is against a finding that the 
veteran's left knee has any more than slight instability, and 
thus is no more than 10 percent disabling based upon 
instability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Additionally, the Board has considered the veteran's claim 
for an evaluation in excess of 10 percent based upon 
instability under DeLuca, 8 Vet. App. 202; however, 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, and thus 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply to this part of the veteran's claim.  
Johnson v. Brown, 9 Vet. App 7, 11 (1996) (holding that 
Diagnostic Code 5257 is not predicated on loss of range of 
motion and thus 38 C.F.R. §§ 4.40 and 4.45 are not applicable 
to a disability rated under that Diagnostic Code).  
Therefore, the Board has not considered DeLuca in determining 
whether an evaluation in excess of 10 percent, based upon 
instability, is warranted for the left knee.  

The veteran is competent to report her symptoms, and the 
Board finds that even accepting the veteran's report of 
symptoms, no more than a 10 percent evaluation is warranted 
based upon instability.  Again, now that the veteran has a 
separate evaluation for painful motion of the left knee, she 
is in receipt of a 20 percent evaluation for the left knee, 
which was the evaluation she stated she warranted.  To the 
extent that the veteran has implied she warrants more than a 
combined evaluation of 20 percent for the left knee, the 
preponderance of the evidence is against her claim, and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Fenderson, supra for the 
retropatellar pain syndrome of the left knee based upon 
instability.

C.  Extraschedular evaluation

The Board notes it does not find that consideration of 
extraschedular ratings under the provisions of 38 C.F.R. § 
3.321(b)(1) (2004) is in order for the service-connected 
retropatellar pain syndrome of the left knee.  The RO 
addressed this issue in the supplemental statement of the 
case.  

The Schedule for Rating Disabilities is used for evaluating 
the degree of disabilities in claims for disability 
compensation.  The provisions contained in the rating 
schedule represent as far as can practicably be determined, 
the average impairment in earning capacity in civil 
occupations resulting from disability.  Id.  In the 
exceptional case where the schedular evaluations are found to 
be inadequate, the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The Board emphasizes that the percentage ratings under the 
Schedule are representative of the average impairment in 
earning capacity resulting from diseases and injuries.  Under 
38 C.F.R. § 4.1, it states that "[g]enerally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."

Thus, with this in mind, the Board finds that the veteran's 
symptoms that warrant the combined 20 percent evaluation for 
retropatellar pain syndrome of the left knee are clearly 
contemplated in the Schedule and that the veteran's service-
connected disability is not exceptional nor unusual such as 
to preclude the use of the regular rating criteria.  The 
veteran has not been hospitalized, and she has made no 
allegations of her left knee causing her marked interference 
with employment.  Based upon a thorough review of the 
evidence associated with the veteran's appeal, the Board 
finds that referral for an extraschedular evaluation for the 
left knee disorder is not warranted.  

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
See also Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, for the reasons stated above, the Board finds 
that remand to the RO for consideration of 38 C.F.R. § 
3.321(b)(1) is not warranted in this case.



	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a separate 10 percent evaluation for painful 
limitation of motion in the left knee is granted, subject to 
the controlling regulations applicable to the payment of 
monetary benefits.

Entitlement to an initial evaluation in excess of 10 percent 
for retropatellar pain syndrome of the left knee based upon 
instability is denied.



_______________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


